UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No 2 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact name of small business issuer as specified in its charter) Nevada 71-098116 (State or other jurisdiction of (I.R.S. Tax. I.D. No.) incorporation or organization) Room 1602, Aitken Vanson Centre, 61 Hoi Yuen Rd., Kwun Tong, Hong Kong (Address of Principal Executive Offices) (852) 2270-0688 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Non-accelerated filer £ Accelerated filer £ (do not check if smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes *No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 28, 2011, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yes * No T REDtone Asia, Inc. (Previously Hotgate Technology, Inc.) TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 19 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. [REMOVED AND RESERVED] 19 Item 5. Other Information. 19 Item 6. Exhibits 20 SIGNATURES 21 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. (Previously Hotgate Technology, Inc.) As of Quarter Ended February 28, 2011 (unaudited) Contents Condensed Consolidated Balance Sheet as of February 28, 2011 (unaudited) and May 31, 2010 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine Months Ended February 28, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the NineMonths Ended February 28, 2011 and 2010 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6-14 2 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS February 28, 2011 February 28, May 31, Unaudited Audited Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Available-for-sale investments Amount due from a related company Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 and 269,168,128 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the three months and nine months ended February 28, 2011 and 2010 Three months ended February 28, Nine months ended February 28, Revenue $ Other income and gains Service costs Administrative expenses Personnel cost Depreciation expense Amortization expense 　 　 　 　 Income before provision for income taxes Provision for income taxes Net income $ Other comprehensive income Gain/(loss) on foreign currency translation 　 　 　 　 Total comprehensive income $ Net income per share, basic and diluted $ Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. 4 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 Nine months ended February 28, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization expense Depreciation expense Deferred tax - Changes in operating assets and liabilities: Decrease/(increase) in accounts receivable ) (Increase)/decrease in inventories ) Increase in other receivables and deposits ) ) Decrease/(increase) in amount due from a related company ) Increase in tax recoverable ) ) Decrease in deferred income ) ) Decrease in accounts payable ) ) Increase in taxes payable Increase in accrued liabilities and other payables 　 　 Net cash provided by/(used in) operating activities $ ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Investment in available-for-sale investments ) - Acquisition of RedTone - 　 　 Net cash used in investing activities $ ) $ ) Cash flows from financing activities Decrease in amount due to related companies ) ) Net cash used in financing activities $ ) $ ) Net increase/(decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $
